                                                                                            FILED
                                                                                   2020 Feb-27 PM 03:35
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 QUINCETTA Y. CARGILL,                     )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )   Case No.: 2:19-cv-580-LCB-GMB
                                           )
 UNITED STATES DEPARTMENT                  )
 OF THE TREASURY, et al.,                  )
                                           )
       Defendants.                         )

                                      ORDER

      On February 3, 2020, U.S. Magistrate Judge Gray M. Borden issued a Report

and Recommendation in accordance with 28 U.S.C. § 636(b)(1) recommending that

this action be dismissed without prejudice pursuant to 28 U.S.C. § 1915A(b)(1) for

failing to state a claim upon which relief can be granted. The Magistrate Judge further

recommended that Plaintiff’s motions for joinder (Docs. 11 & 12) and default

judgment (Doc. 14) be denied. (Doc. 17). Plaintiff has filed a motion to amend the

complaint (Doc. 19) and objections to the Report and Recommendation. (Doc. 20).

I.    Standard of Review

      When a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.
                                          1
§ 636(b)(1). The Court reviews the unchallenged portions of the Magistrate Judge’s

report for clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).

II.    Plaintiff’s Motion for Leave to Amend (Doc. 19)

       Plaintiff first responded to the Magistrate Judge’s R&R with a filing labeled

“Plaintiff’s Request to Explain Claim and Requests [sic] Permission to Amend.”

(Doc. 19). The Court construes this filing as a motion to amend the complaint. In her

original complaint, Plaintiff alleged damages of $550,000. (Doc. 1 at 5). Plaintiff later

amended that amount to $1,500,000. (Doc. 9 at 1–2). Because the Magistrate Judge

predicated his recommendation in part on the conclusion that Plaintiff could not seek

damages under the APA, Plaintiff seeks to cure defects in her complaint by way of

an explanation as to the purpose of the relief sought. Besides purporting to modify

the nature of the relief, Plaintiff offers no reasons for amendment. According to

Plaintiff, the relief would be issued “by injunctive order”1 and used to offset losses

claimed by the IRS in a related criminal case.2 (Doc. 19 at 1–3).



       1
           In Plaintiff’s words, the money damages were “increased[,] but not to seek disbursement
of relief in payment directly to the plaintiff but by Injunctive Order to be paid directly towards the
actual and total loss claimed by the IRS in its original complaint against the plaintiff in criminal
court.”
        2
           In July of 2017, Plaintiff was indicted on charges of conspiracy to commit mail and wire
fraud. Indictment at 3, USA v. Cargill, 2:17-cr-00356-RDP-JHE-1 (N.D. Ala. filed July 28, 2017).
According to the indictment, Plaintiff was involved in a scheme to defraud the IRS of tax refunds,
using a non-profit to solicit personally identifiable information to be used in fraudulent tax returns.
Id. at 5–8. A superseding indictment was filed adding a count of Witness Tampering. Superseding
Indictment at 8, USA v. Cargill, 2:17-cr-00356-RDP-JHE-1 (N.D. Ala. filed July 28, 2017). On
                                                  2
       A court may deny leave to amend a complaint as futile “when the claim, as

amended, would still be subject to dismissal.” Boyd v. Warden, Holman Corr.

Facility, 856 F.3d 853, 864 (11th Cir. 2017) (citing Burger King Corp. v. Weaver,

169 F.3d 1310, 1320 (11th Cir. 1999)). Here, amendment would be futile. Money

damages “are given to the plaintiff to substitute for a suffered loss, whereas specific

remedies ‘are not substitute remedies at all, but attempt to give the plaintiff the very

thing to which [s]he was entitled.’” Dep't of Army v. Blue Fox, Inc., 525 U.S. 255

(1999) (quoting Bowen v. Massachusetts, 487 U.S. 879, 895 (1988)). Neither

Plaintiff’s recharacterization of the relief sought nor her explanation of its purpose

changes the nature of the relief. See id. (holding that an equitable lien, as a form of

substitute rather than specific relief, constitutes “money damages” and therefore falls

outside the scope of § 702 of the APA’s waiver of sovereign immunity). Though she

would call it an “injunctive order,” Plaintiff asks for money to compensate her for

wrongs allegedly suffered at the hands of the IRS—in other words, money damages.

Thus, because Plaintiff’s proposed amendment would still be subject to dismissal

under the APA, her amendment would be futile, and her motion to amend the

complaint (Doc. 19) is DENIED.




February 6, 2020, Plaintiff was convicted of both counts charged in the superseding indictment.
Court’s Verdict, USA v. Cargill, 2:17-cr-00356-RDP-JHE-1 (N.D. Ala. filed July 28, 2017).
                                              3
III.   Plaintiff’s Objections to the Magistrate Judge’s R&R

       Having reviewed de novo the proposed findings and recommendations, the

Court concludes that the Magistrate Judge’s Report and Recommendation (Doc. 17)

should be ACCEPTED and hereby ADOPTS it as the findings of the Court.

IV.    Conclusion

       For the foregoing reasons, the Court OVERRULES Plaintiff’s objections and

ORDERS that this action be DISMISSED WITHOUT PREJUDICE. Plaintiff’s

Motion for Joinder of Persons Needed for Just Adjudication (Doc. 11), Motion for

Permissive Joinder of Parties (Doc. 12), and Motion for Default Judgment (Doc. 14)

are DENIED AS MOOT.

       The Clerk is DIRECTED to terminate this case and mail a copy of this order

to the plaintiff.

       DONE and ORDERED this February 27, 2020.



                                  _________________________________
                                  LILES C. BURKE
                                  UNITED STATES DISTRICT JUDGE




                                        4
